                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LILLIE L. BRYANT,

               Plaintiff,
       v.
                                                     Civil Action No. 16-2196 (TJK/DAR)
ANDREW M. SAUL, Commissioner of
Social Security,

               Defendant.


                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Deborah A. Robinson on November 18, 2019. See ECF No. 24 (“R&R”). The Report and

Recommendation cautioned the parties that failing to file an objection within 14 days of receipt

could lead to waiver of the right to further review of the issues addressed. R&R at 30. Neither

party objected to the Report and Recommendation, and the deadline to do so has passed. LCvR

72.3(b); Minute Order of November 27, 2019. And Defendant has affirmatively represented to

the Court that it does not object. ECF No. 26.

       Lillie Bryant brought this action seeking to reverse the final decision of the

Commissioner of Social Security denying her application for disability benefits. See ECF Nos.

1, 5, 9, 24. She alleged that the decision of the Administrative Law Judge (ALJ) was not

supported by substantial evidence and was erroneous as a matter of law. See ECF No. 9.

Magistrate Judge Robinson, in a 30-page opinion, determined that the ALJ’s factual findings and

legal conclusions about Bryant’s exertional capacity were amply supported by the record, but

that those about Bryant’s respiratory condition, and her symptoms resulting from her hip and

knee condition, were not supported by substantial evidence. R&R at 30. For those reasons,
Magistrate Judge Robinson recommended that this Court remand the matter to the Social

Security Administration for further proceedings. Id.

       After independent consideration of the Report and Recommendation, the lack of any

objection, the entire record, and the applicable law, the Court ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Judgment of Reversal, ECF No. 9, is GRANTED;

       3. Defendant’s Motion for Judgment of Affirmance, ECF No. 10, is DENIED; and

       4. This case is REMANDED to the Social Security Administration for further

           proceedings with the Report and Recommendation.




       SO ORDERED.

                                                          /s/ Timothy J. Kelly
                                                          TIMOTHY J. KELLY
                                                          United States District Judge

Date: December 5, 2019




                                               2
